FILED
                            NOT FOR PUBLICATION                             JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50261

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00117-JLS

  v.
                                                 MEMORANDUM *
HENRY EDWARD MURILLO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Henry Edward Murillo appeals from the 30-month term of supervised

release imposed following the revocation of his supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Murillo contends that the sentence is substantively unreasonable because it

is greater than necessary, and the district court relied on impermissible factors in its

sentencing decision. Taken in context, the district court’s reference to

“punishment” concerned sanctions for Murillo’s supervised release violation, not

for the underlying state crime. See United States v. Simtob, 485 F.3d 1058, 1063

(9th Cir. 2007). In light of the totality of the circumstances and the 18 U.S.C.

§ 3583(e) sentencing factors, Murillo’s 30-month term of supervised release,

which is below the statutory maximum, is substantively reasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     11-50261